DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/12/2022 have been fully considered.
The amendments overcome the previous objections to the Drawings, and the previous rejections under 35 USC 112.
However, applicant’s arguments regarding Park and Longoria are not persuasive. 
	Applicant argues that Park does not provide a “single piece” containing the lip, body and handle portion of the upper clip piece. However, as discussed further in detail below, element 1 of Park provides an arched body plate with the lip and handle as a single piece.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 7-8, 10 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US Pub # 2015/0020842) in view of Longoria et al. (US Pub # 2008/0156341).
In regards to claims 1 and 3, Park teaches a hair clip, comprising:

    PNG
    media_image1.png
    478
    462
    media_image1.png
    Greyscale

Attached Figure 1: Park Figure 1 annotated for clarity

an upper clip piece (1) being a single piece defined with a lip portion (Attached Figure 1 at E), an arched body portion (see Attached Figure 1 at A), an upper pivot portion (see Attached Figure 1 at B) and an upper handle portion (13),
a lower clip piece (3) defined with a tip portion (32), a base portion (see Attached Figure 1 at C), a lower pivot portion (see Attached Figure 1 at D) coupled to the upper pivot portion, and a lower handle portion (33) in cooperation with the upper handle portion (see lines in phantom of Figure 1),
wherein the arched body portion includes a knuckle (12) at an angle, which is formed at an intersection of two linear and/or curved edges; one of the two linear and/or curved edges is a frontward and downward edge extending from the knuckle (see Attached Figure 1 at E), and the other of the two linear and/or curved edges is a rearward and downward edge extending from the knuckle (see Attached Figure 1 at F), thereby creating a concave surface of the arched body portion relative to the lower clip piece and providing a hair-accommodating space between the base portion and the knuckle of the arched body portion (see Figure 1); and the lip portion extends along the frontward and downward edge (see Figure 2),
wherein the arched body portion of the upper clip piece includes a hair-pressing plate (1), which is, at each of opposite sides of the arched body portion (as shown in Figure 4), bent down toward the base portion along the two linear and/or curved edges to form a bent-down panel, and from the bent-down panel, a row of hair engaging protrusions (15) are formed and extend toward the base portion (see Attached Figure 1),
wherein the hair clip is switchable between an open configuration and a closed configuration by operating the upper handle portion and the lower handle portion to have the upper clip piece and the lower clip piece pivot on the upper pivot portion and the lower pivot portion; wherein when the hair clip is in the open configuration, the lip portion of the upper clip piece is apart from the tip portion of the lower clip piece to open a mouth for receiving hair therefrom (see Figure 3); and
wherein when the hair clip is in the closed configuration, the row of teeth at each of the opposite sides of the arched body portion extend down toward the lower clip piece and the lip portion of the upper clip piece overbites the tip portion of the lower clip piece so that the hair in the hair-accommodating space is sharply separated from adjacent hair which is excluded from the hair clip (see Figure 5).
Park does not teach that the hair engaging protrusions are teeth extend to be level with the base portion of the lower clip while in a closed position. However, Longoria et al. teaches providing a hair clip with an upper clip portion (22) to have a row of linearly extending teeth extending downward from an upper clip toward a lower clip, where in a closed position, the teeth extend down to a level of a lower clip portion (see Figure 1 wherein the teeth are of a linear structure substantially extending downwards, and each of the teeth has one end connected to the upper clip piece and another end being a free end.) Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the hair engaging portions of Park to be the fully-downwardly extending teeth, as taught by Longoria et al. in order to better secure the hair within the device.
Regarding claims 7-8 and 10, Park teaches a deformation member (2) disposed between the upper clip piece and the lower clip piece for adaptively elastically (Paragraph 0067) changing an effective room of the hair-accommodating space; wherein the deformation member has two ends thereof coupled to the upper clip piece and the lower clip piece, respectively (see Figure 3).
Regarding claim 21, Park teaches the lip portion of the upper clip piece has a down- curved free end, which extends beyond the tip portion of the lower clip piece (see Figure 2).
Regarding claim 22, Park teaches the lower clip piece is made of a plurality of separate strips (see Figure 1 at left and right sides with strips at each edge).

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Longoria et al., as applied to claim 1 above, in view of Marion (FR 589704).
In regards to claim 4, Park/Longoria et al. teach the use of teeth, but does not expressly teach each of the teeth is formed of decreasing width toward the free end thereof for facilitating insertion of the each of the teeth into the hair. However, Marion teaches tapering the width of linearly extending teeth along a clip (see Figure 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teeth of Park/Longoria to have tapering width, as taught by Marion in order to better secure the hair to the clip.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Longoria et al., as applied to claim 1 above, in view of Chou (US Pat # 6,668,841).
In regards to claims 5-6, Park/Longoria et al. teaches the teeth; but does not teach the teeth are formed via a ring structure formed together with the arched body portion of the upper clip piece.
However, Chou teaches providing two rows of teeth (Figure 9 at 33) on a hair clip, where the teeth are formed by deformable rings (see Figure 10) that are elastically deformable when pressed by hair (Col 3, Lines 1-30). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teeth of Park/Longoria et al. to be the ring structure of Chou in order to better secure hair within the clip.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Longoria et al., as applied to claim 1 above, in view of Tsai (US Pub # 2014/0060570).
In regards to claim 9, Park teaches a deformation member (3); but does not teach it is coupled to opposing ends of the same upper clip piece or the same lower clip piece.
However, Tsai teaches a deformation member (6) disposed between an upper clip piece and a lower clip piece for adaptively changing an effective room of the hair- accommodating space, wherein two ends of the deformation member are coupled to the same upper clip piece (at 15) and is formed of an elastically deformable structure (Paragraph 0019). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the deformation member of Park to have its ends attached to the same clip member, as taught by Tsai, as a matter of non-critical design choice as such location provides a functional equivalence and would be expected to perform equally well.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.E.K/Examiner, Art Unit 3772 

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772